Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 James David Haynes, Jr., Appellant                    Appeal from the 5th District Court of Bowie
                                                       County, Texas (Tr. Ct. No. 14F0359-005).
 No. 06-15-00029-CR         v.                         Opinion delivered by *Justice Carter and
                                                       Chief Justice Morriss and Justice Moseley
 The State of Texas, Appellee                          participating. *Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, James David Haynes, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED APRIL 7, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk